DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2021 has been entered.

Preliminary Remarks
This is a reply to the application filed on 05/06/2021, in which, claims 1, 6, and 14 have been amended. Claims 1-14 and 16 remain pending in the present application with claims 1, 6, and 14 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 05/06/2021 with respect to amended claims 1, 6, and 14 have been considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “system” (or “means”, “step for”, “unit”, “element”, “device”, “mechanism”, “module”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “system” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

recording system for recording in claims 6 and 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 7-13 depend on claim 6 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Du Breuil et al. (US 20080140818 A1, hereinafter referred to as “Du Breuil”) in view of Santamaria et al. (US 20130324093 A1, hereinafter referred to as “Santamaria”).
Regarding claim 1, Du Breuil discloses a method for managing an incoming telephone call for a communication system including a gateway coupled to a multimedia content receiver also coupled to a monitor and having a recording system configured to record a content being received (see Du Breuil, FIG. 1 and paragraph [0013]: “Referring now to FIG. 1, shown is a block diagram of a video processing device 10 for managing digital video recorder (DVR) operations in response to telephony signals. The video processing device 10 can be partially or completely any suitable device or subsystem (or portion thereof) for receiving multimedia content from a content source 12, 
said communication system further being coupled to a fixed telephone and/or to a mobile telephone (see Du Breuil, paragraph [0016]: “the telephony device 16 can be a telephone that is part of a plain old telephone service (POTS) analog telephone service, a digital telephone service, and/or a Voice over Internet Protocol (VoIP) telephone service, and/or a mobile or cellular telephone that is part of a cellular telephone network”) the method comprising, 
in the event of detection of an incoming telephone call by said communication system during a broadcasting of a content by said monitor (see Du Breuil, paragraph [0033]: “if an end user is watching a “live” time-shifted broadcast of buffered multimedia content, upon receiving telephony signals, e.g., an incoming telephone call”), 
temporarily interrupting said broadcasting (see Du Breuil, paragraph [0033]: “an incoming telephone call, the video processing device 10 can pause the playback of the multimedia content in response to the incoming call”) while recording with said recording system the remainder of said content received by said communication system (see Du Breuil, paragraph [0040]: “The method 40 can also include a step 56 of storing or recording all or a portion of the multimedia content that has been paused in response to an incoming call or other received telephony signals”), and
in the event of acceptance, continuing said recording of the remainder of the received content is continued with said recording system until the end of said telephone call has been detected (see Du Breuil, paragraph [0040]: “if an end user answers an 
Regarding claim 1, Du Breuil discloses all the claimed limitations with the exception of displaying on said monitor one or more messages indicating that the incoming call is underway on said fixed telephone or said mobile telephone and prompting a user of said monitor to accept or to refuse said detected incoming telephone call.
Santamaria from the same or similar fields of endeavor discloses displaying on said monitor one or more messages indicating that the incoming call is underway on said fixed telephone or said mobile telephone and prompting a user of said monitor to accept or to refuse said detected incoming telephone call (see Santamaria, paragraphs [0029]-[0035]: “FIGS. 3A-3C show a first embodiment of a Graphical User Interface (GUI) that presents a user with more extensive options than the prior art approach upon the receipt of an incoming call. This GUI can be a touch input user interface on a handheld wireless device such as a smart phone (e.g. an iPhone® from Apple Inc. of Cupertino, Calif.), and each word “ACCEPT” or “DECLINE”… After the incoming call has been detected but before accepted, the device therefore offers to the user the “Remind Me When the Movie is Exited” option 309. If the user selects this option 309, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Santamaria with the teachings as in Du Breuil. The motivation for doing so would ensure the system to have the ability to use the method disclosed in Santamaria to present user with more extensive option including accept or decline upon the receipt of an incoming call and to allow user to choose accept or decline or other options after the incoming call is detected thus displaying messages indicating that the incoming call is underway on the mobile telephone and prompting a user to accept or to refuse the detected incoming telephone call in order to determine a current state of the device, such as the device is in a car or a media playing application is playing media (e.g., a movie) on the device, and presents an option for a reminder based on that current state so that it is possible to manage the incoming telephone call from the receiver without addition of an additional peripheral. 
Regarding claim 2, the combination teachings of Du Breuil and Santamaria as discussed above also disclose the method according to claim 1, comprising, when the end of the telephone call has been detected, displaying on said monitor a message proposing to said user the broadcasting by said monitor of the remainder of the content being received or of said remainder of the recorded content while continuing said recording of the remainder of the received content (see Du Breuil, paragraph [0038]: “the end user can be prompted when an incoming call has been completed or 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Du Breuil and Santamaria as discussed above also disclose the method according to claim 1, comprising, in the event of refusal to answer said incoming telephone call (see Santamaria, paragraphs [0048]: “FIG. 6 shows an example of another method according to one embodiment of the present invention which presents an option for the launch of a specific application upon the declining of an incoming call”), displaying on said monitor a message proposing to said user the broadcasting by said monitor of the remainder of the content being received or of said remainder of the recorded content while continuing said recording of the remainder of the received content (see Du Breuil, paragraph [0038]: “the end user can be prompted when an incoming call has been completed or transferred, and playback can resume once the end user affirmatively acknowledges the prompt, e.g. via a remote control device or by other suitable means”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 6 is rejected for the same reasons as discussed in claim 1 above, wherein a communication system including a gateway coupled to a multimedia content receiver (see Du Breuil, Fig. 1, video processing device 10) able to be coupled to a monitor (see Du Breuil, Fig. 1, display device 14) and comprising a recording system (see Du Breuil, paragraph [0012]: “a video processing device, such as a set-top box or other digital 
The motivation for combining the references has been discussed in claim 1 above.
Claim 7 is rejected for the same reasons as discussed in claim 2 above.
Claim 8 is rejected for the same reasons as discussed in claim 3 above.
Regarding claim 11, the combination teachings of Du Breuil and Santamaria as discussed above also disclose the communication system according to claim 6, wherein said gateway and said multimedia content receiver form part of a same device configured to be coupled to said monitor and to said fixed telephone and/or to said mobile telephone (see Du Breuil, paragraph [0028]: “Referring now to FIG. 3, shown is a block diagram of a system arrangement 60 in which the telephony device 16 and the multimedia content source 12 are connected to the video processing device 10 through a network 62 located at the end-user location, i.e., the location of the video processing device 10. The network 62 can be any network suitable for connecting telephony devices and/or multimedia content sources to the video processing device 10. For example, the network 62 can be a home area network or a residential gateway, e.g., located in the residence of the end user who is using the video processing device 10 and the telephony device”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 12, the combination teachings of Du Breuil and Santamaria as discussed above also disclose the communication system according to claim 6, wherein said gateway is coupled to said multimedia content receiver via a wired or wireless link and configured to be coupled to said fixed telephone, and said multimedia content receiver being configured to be coupled to said monitor and to said mobile telephone (see Du Breuil, paragraphs [0015]-[0016]: “The content source 12 can be any suitable transmission source of multimedia content, such as over-the-air broadcasters, from a cable television plant, satellite service provider or other multimedia service provider. The content source 12 is connected to the video processing device 10 via any suitable connection… The connection between the telephony device 16 and the video processing device 10 can be any suitable wired or wireless connection”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Du Breuil and Santamaria as discussed above also disclose the communication system according to claim 6, wherein said controller forms part of said multimedia content receiver (see Du Breuil, paragraph [0017]: “the telephony device 16 can be associated with or connected to the video processing device 10 through appropriate communications between the telephony system supporting the telephony device 16 and the multimedia content provider system connected to the video processing device”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 14 is rejected for the same reasons as discussed in claim 1 above, wherein a multimedia content receiver is met by Fig. 1, video processing device 10 of Du Breuil.
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 16, the combination teachings of Du Breuil and Santamaria as discussed above also disclose a non-transitory computer recording medium readable by computer and including computer readable instructions which, when the computer readable instructions are executed by the computer, lead said computer to implement the steps of the method according to claim 1 (see Du Breuil, paragraph [0021]: “The processor accesses the necessary instructions from the data storage device and executes the instructions or transfers the instructions to the appropriate location within the video processing device”). 
The motivation for combining the references has been discussed in claim 1 above.
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Du Breuil and Santamaria as applied to claim 1, and further in view of Ahluwalia (US 20050278767 A1, hereinafter referred to as “Ahluwalia”).
Regarding claim 4, the combination teachings of Du Breuil and Santamaria as discussed above disclose all the claimed limitations with the exceptions of the method according to claim 1, comprising considering by said communication system that said user accepts the incoming telephone call when he the user has selected an acceptance zone displayed on said monitor by means of a remote control associated with said multimedia content receiver or a dedicated button of said remote control or that he the 
Ahluwalia from the same or similar fields of endeavor discloses the method according to claim 1, comprising considering by said communication system that said user accepts the incoming telephone call when he the user has selected an acceptance zone displayed on said monitor by means of a remote control associated with said multimedia content receiver or a dedicated button of said remote control or that he the user has taken said incoming telephone call by means of the fixed or mobile telephone having received said call (see Ahluwalia, paragraph [0043]: “the media management module of media computer 200 and remote control unit 400 may be combined to perform telephony operations in a manner similar to a telephone… If the user wants to accept the call, the user may press the corresponding telephony control button 402 a to send a call accept message to the media management module via transmitter 406”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ahluwalia with the teachings as in Du Breuil and Santamaria. The motivation for doing so would ensure the system to have the ability to use the media management module of media computer and remote control unit disclosed in Ahluwalia to press the corresponding telephony control button to send a call accept message to the media management module via transmitter if user wants to accept the call thus considering by the communication system that the user accepts the incoming telephone call when he the user has selected an acceptance zone displayed on said monitor by means of a remote control associated with said multimedia content receiver or a dedicated button of said 
Regarding claim 5, the combination teachings of Du Breuil, Santamaria, and Ahluwalia as discussed above also disclose the method according to claim 4, comprising, when said user accepts the incoming telephone call by means of said remote control, broadcasting the sounds coming from said fixed or mobile telephone by means of said monitor or an audio peripheral attached to said monitor and the sounds emitted by said user are captured with a microphone of said remote control in order to transfer them to said fixed or mobile telephone (see Ahluwalia, paragraphs [0047]-[0048]: “A call accept message may be received from a remote control for the television system at block… audio information may be communicated using the call connection by receiving audio information at a microphone for the remote control”).
The motivation for combining the references has been discussed in claim 4 above.
Claim 9 is rejected for the same reasons as discussed in claim 4 above.
Claim 10 is rejected for the same reasons as discussed in claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484